Citation Nr: 0333052	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  02-13 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for diabetes, to include as 
a result of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K . L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1988 to April 
1992.  The veteran also had a period of reserve duty from 
1994 to 1997.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The veteran received the Southwest Asia Service Medal 
with three bronze stars, and the Kuwait Liberation Medal.  

3.  The veteran has been diagnosed with insulin dependent 
diabetes mellitus; this disorder is not causally or 
etiologically related to the appellant's period of active 
duty service nor did it manifest within one year of 
separation from service nor is it shown to have manifested 
during any period of active duty for training.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
diabetes mellitus, to include as a manifestation of an 
undiagnosed illness, have not been met. 38 U.S.C.A. §§ 
101(2), (22), (24), 1101, 1110, 1111, 1112, 1117, 1118, 1131, 
1132, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefined the obligations of 
VA with respect to the duty to assist and eliminated the 
former statutory requirement that claims be well grounded.   
It appears that the VCAA applies to this case even though the 
claim was filed before enactment of the law since VA had not 
finally completed adjudication of the claim before the law 
was passed.  See Kuzma v. Principi, No. 03-7032 (Fed. Cir., 
August 25, 2003).  Regardless of whether the VCAA applies to 
this claim, the fact is that there has been compliance with 
this law, as discussed in more detail below.  

In this regard, the veteran's service medical and personnel 
records have been associated with the claims folder.  The RO 
has obtained all VA and non-VA evidence identified by the 
veteran.  In March 2001, the RO sent a letter to the veteran 
explaining the VCAA and asking him to submit certain 
information in connection with his claim.  In accordance with 
the requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining.  The 
letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, etc., but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.  The veteran was 
asked to identify all VA and private health care providers 
who had records pertinent to his claim and to complete 
releases for each such provider.  Moreover, the criteria 
necessary to warrant service connection were provided in the 
August 2002 statement of the case (SOC).  Previous 
development requests were sent to the veteran in May 2000 and 
February 2001.  Therefore, the Board finds that the 
Department's duty to notify has been fully satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that the March 2001 VCAA notification letter 
instructed the veteran to submit the requested information 
and/or evidence within 60 days of the notice.  Recently in 
Paralyzed Veterans of America, et. al. v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010, slip op. 
at 18 (Fed. Cir. Sept. 22, 2003), the Federal Circuit 
invalidated 38 C.F.R. §3.159(b)(1), which allowed the RO to 
adjudicate the claim based on the evidence of record at the 
end of a 30 day period.  In the instant case, the veteran was 
given 60 days to respond to the March 2001 notice and more 
than one year has expired since the veteran was notified of 
the evidence needed to substantiate his claim.  The veteran 
has been accorded ample opportunity to submit evidence and 
argument and has not indicated that he has additional 
evidence to submit.  Therefore, to the extent the new law is 
more favorable to the claimant, and to the extent it has not 
prejudiced him since VA has properly notified and assisted 
him, it would be harmless error for the Board to consider 
compliance with the VCAA if it did not, in fact, apply to the 
claims.

The Board notes that the only service medical records 
contained in the claims folder are the veteran's March 1992 
separation examination and records from his Reserve period of 
service.  Numerous attempts were made to locate any 
additional service medical records between 1988 and 1992.  
However, the National Personnel Records Center (NPRC) 
indicated in 1996 and 2001 that there were no additional 
medical records in their possession.  Attempts to locate 
additional records with the Army National Guard also resulted 
in a negative response, as they indicated that any copies in 
their possession had been previously sent.  The Board notes 
that copies of the veteran's separation examination and 
reserve records were forwarded.  Finally, the veteran himself 
indicated that he did not have any copies of his service 
medical records.  Thus, the Board finds that any further 
attempts to locate additional service medical records, if 
any, would be futile. 38 C.F.R. § 3.159(c)(2).

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  


Laws and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110. Service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

On December 27, 2001, the President signed HR 1291, the 
"Veterans Education and Benefits Expansion Act of 2001" 
(VEBEA).  Section 202 of the bill expands compensation 
availability for Persian Gulf veterans to include "medically 
unexplained chronic multisymptom illness," such as 
fibromyalgia, chronic fatigue syndrome, and irritable bowel 
syndrome, as well as any diagnosed illness that the Secretary 
determines by regulation to be service connected. The changes 
are effective as of March 1, 2002.  38 U.S.C.A. § 1117, as 
added by § 202 of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 
(2001).

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In light of the veteran's recent 
contentions that service connection should be granted on a 
direct causation basis, the Board's decision to proceed in 
adjudicating this claim does not, therefore, prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

VA shall pay compensation in accordance with Chapter 11 of 
Title 38, United States Code, to a Persian Gulf veteran with 
a qualifying chronic disability that became manifest: during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War; or to 
a degree of 10 percent or more not later than December 31, 
2006; and by history, physical, examination, or laboratory 
tests cannot be attributed to any known clinical diagnosis.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d)(1).  The Southwest Asia Theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(2).

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following): an undiagnosed illness; a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1)(i).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
unexplained rashes or other dermatological signs or symptoms, 
headaches, muscle pain, joint pain, neurological signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

On July 6, 2001, the Secretary of Veterans Affairs, under the 
relevant statutory authorities, determined that at that time 
there was no basis for establishing a presumption of service 
connection for any illness suffered by Gulf War veterans 
based on exposure to depleted uranium, sarin, pyridostigmine 
bromide, and certain vaccines.  See 66 Fed. Reg. 35,702-10 
(July 6, 2000), and 66 Fed. Reg. 58,784-85 (Nov. 23, 2001).

Analysis

The Board notes that the veteran originally attributed 
diabetes mellitus to his Gulf War service.  Specifically, he 
claimed that he suffered from diabetes as result of exposure 
to toxins in the Persian Gulf.  The veteran indicated that he 
served in the Gulf from January 1991 to November 1991.  The 
veteran's DD-214 reflects he was active duty from April 1988 
to April 1992.  In addition, the DD-214 indicates the veteran 
received the Southwest Asia Service Medal with three bronze 
stars and was awarded the Kuwait Liberation Medal.  The 
veteran received an honorable discharge.  

Initially, the Board finds that the veteran, who is a Persian 
Gulf veteran, does not have a 'qualifying chronic disability' 
for purposes of VA compensation.  As the veteran has been 
diagnosed with diabetes mellitus, it does not constitute an 
undiagnosed illness due to the veteran's Gulf War service. 
See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).  Thus, service 
connection for diabetes mellitus as a result of an 
undiagnosed illness must be denied as a matter of law. See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal terminated because of the absence of 
legal merit or the lack of entitlement under the law).  
However, the Board shall proceed on a direct causation basis.

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration of all procurable and 
assembled data, finds that entitlement to service connection 
for diabetes mellitus is not warranted.  In this regard, the 
veteran's March 1992 separation examination and report of 
medical history were devoid of any complaints or diagnoses of 
diabetes mellitus.  

VA outpatient treatment records dated between 1995 and 2002, 
as well as private medical records from Orthopedic 
Consultants, Bloomingon Lake Clinic, Fairview Ridges 
Hospital, Dr. M.Z., Athletic Medicine, Apple Valley Medical 
Center, and the Endocrinology Clinic of Minneapolis, indicate 
the veteran was first diagnosed with insulin dependent 
diabetes in October 1999.  While the veteran contends that 
his diabetes manifested in the presumptive period after his 
discharge from service, as noted above, the first diagnosis 
was not until seven years after his discharge from service, 
which is clearly outside the one-year presumptive period. 38 
C.F.R. § 3.309.  The veteran further contends that while he 
did not seek treatment for diabetes immediately after his 
discharge, symptoms clearly existed during the presumptive 
period.  However, the evidence of record is contrary to the 
veteran's arguments.

In reviewing the VA outpatient treatments and private medical 
records dated prior to 1999, the veteran did not complain of 
symptoms attributed to diabetes mellitus nor was there any 
indication, as suggested by the veteran, that he had 
borderline sugar.  In a letter addressed to Dr. M.Z. in 
August 1998, the nurse practioner at Fairview Southdale 
Hospital indicated the veteran denied a past medical history 
of diabetes.  Further, in a July 2000 entry from the 
Minneapolis VA Medical Center (VAMC), the veteran himself 
indicated that he only had symptoms of diabetes since 1997.  

While the record contains multiple diagnoses of diabetes 
mellitus, there is simply no medical evidence of a nexus 
between the current disability and an in-service disease or 
injury. See Pond v. West, 12 Vet. App. 341, 346 (1999).  
While the veteran himself has stated that his diabetes 
mellitus is related to service, the Court has made it clear 
that a lay party is not competent to provide probative 
evidence as to matters requiring expertise regarding 
specialized medical knowledge, skill, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1994).  
Consequently, the veteran's lay assertion that his current 
symptomatology was caused by his active service is neither 
competent nor probative of the issue in question. 

Finally, diabetes mellitus is not the result of a disease or 
injury incurred in or aggravated by his period of active duty 
for training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6 (a), 
(c).  Service medical records for the veteran's period of 
Reserve duty are devoid of any diagnoses of diabetes 
mellitus, to include an October 1996 examination and report 
of medical history.  

In conclusion, the preponderance of the evidence is against 
the veteran's claim.  As the evidence is not in relative 
equipoise, the veteran may not be afforded the benefit of the 
doubt and his claim must be denied. See 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for diabetes mellitus, to 
include as a result of an undiagnosed illness, is denied.


_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

APPEALS NOTICE:  A copy of the Board of Veterans' Appeals (BVA) decision in 
your appeal accompanies this notice.  This is the final decision for all 
issues either allowed, denied, or dismissed by the BVA in the "Order" 
section of the decision.  A "remand" section may follow the "Order," but 
a remand is not a final decision.  The advice below only applies to issues 
that were allowed, denied, or dismissed in the "Order."
You need do nothing further if you are satisfied with the outcome of your 
appeal.  We will return your file to your local VA office to implement the 
BVA's decision.  If you are not satisfied with the BVA's decision on any or 
all of the issues allowed, denied, or dismissed, you have four options:
(1)  Motion for Reconsideration:  You may file a "motion" asking the BVA 
to reconsider its decision by writing a letter to the BVA showing why you 
believe that the BVA committed an obvious error of fact or law in its 
decision in your appeal, or showing that new and material military service 
records have been discovered that are applicable to your appeal.  If the 
BVA decided more than one issue, be sure to tell us which issues you want 
reconsidered.  Address your letter to:  Director, Administrative Service 
(014), Board of Veterans' Appeals, 810 Vermont Avenue, NW, Washington, DC 
20420.  The Board places no time limit on filing a motion for 
reconsideration.
(2)  Motion to Revise the Board's Decision on the Basis of Clear and 
Unmistakable Error:  You may also file a motion asking that the Board 
revise its final decision if you believe the decision is based on "clear 
and unmistakable error" (CUE).  Care should be used in preparing such a 
motion because it must meet very specific requirements and the Board will 
not review a final decision on this basis more than once.  The Board 
encourages you to carefully review its Rules of Practice on CUE, 38 C.F.R. 
§§ 20.1400 - 20.1411 (1999), and seek help from a qualified representative 
before filing such a motion.  See "Representation before VA," below.  The 
Board places no time limit on filing a CUE review motion.
(3)  Appeal to the United States Court of Appeals for Veterans Claims:  You 
have the right to appeal this decision to the United States Court of 
Appeals for Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") if this BVA 
decision follows a Notice of Disagreement filed on or after November 18, 
1988.  A Notice of Appeal must be filed with the Court within 120 days from 
the date of mailing of the notice of the BVA's decision.  The date of 
mailing is the date that appears on the face of the enclosed BVA decision.  
The Court's address is:  The United States Court of Appeals for Veterans 
Claims, 625 Indiana Avenue, NW, Suite 900, Washington, DC 20004.  You may 
obtain information about the form of the Notice of Appeal, the procedure by 
which you may file your Notice of Appeal with the Court, the filing fee, 
and other matters covered by the Court's rules directly from the Court.  
You must also mail a copy of the Notice of Appeal to the VA General Counsel 
(027), 810 Vermont Avenue, NW, Washington, DC 20420.  However, this does 
not take the place of the Notice of Appeal you must file with the Court.  
Filing a copy of your Notice of Appeal with the General Counsel, the Board, 
or any other VA office WILL NOT protect your right of appeal to the Court.
(4)  Reopening your claim:  While it would not affect this BVA decision, 
you can also ask your local VA Regional Office to reopen your claim.  To be 
successful in reopening your claim, you must submit new and material 
evidence to that office.  VA may not consider another claim on the same 
factual basis.
You may do one or any combination of the above four things, but filing a 
concurrent Notice of Appeal with the Court and a motion with the Board may 
delay your case because of jurisdictional conflicts.  If you file a Notice 
of Appeal with the Court before you file a motion with the BVA, the BVA 
will not be able to consider your motion without the Court's permission.  
You will still have time to appeal to the Court after you file a motion for 
reconsideration with the Board if you file your motion promptly.  The Court 
has held that, if we receive your motion for reconsideration within 120 
days from the date emailed you the BVA's decision, you will still be able 
to file a Notice of Appeal with the Court within a period of 120 days from 
the date that the Board mails you either notice that it has denied your 
motion or notice of its decision on reconsideration.
Representation before VA:  You may represent yourself in your claim before 
VA, including the BVA, or you may appoint someone to represent you.  You 
may appoint an accredited representative of an organization recognized by 
VA (a "service organization"), or another individual whom you choose, to 
represent you in your claim.  These persons may not charge you to represent 
you.  In the alternative, you may appoint an attorney-at-law or a VA 
accredited agent to represent you.  These persons may charge you a fee for 
their services under the following circumstances:  (1) you filed a Notice 
of Disagreement with respect to the claim on or after November 18, 1988; 
(2) a final BVA decision was subsequently issued with respect to that 
claim; and (3) you retained the attorney or accredited agent to represent 
you within one year from the date of the final BVA decision on that claim.  
An attorney or agent can charge a reasonable fee without meeting these 
requirements for services provided after October 9, 1992, in connection 
with a proceeding in a case arising out of a loan made, guaranteed, or 
insured under Chapter 37 of title 38, United States Code.  In all VA cases, 
a copy of any fee agreement between you and an attorney or accredited agent 
must be filed at this address:  Office of the Chief Counsel (01C), Board of 
Veterans' Appeals, 810 Vermont Avenue, NW, Washington, DC 20420.  The BVA 
may review the fee agreement for reasonableness on its own motion, or you 
or your attorney or accredited agent may file a motion for the BVA to 
review the fee agreement for reasonableness at the same address at which 
the agreement was filed.
Representation before the Court:  Information about representation before 
the Court may be obtained by writing directly to the Court.  Upon request, 
the Court will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated their availability 
to represent appellants.

VA 
FORM
NOV 
1999 
(RS) 
 4597





